DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.
Applicant's amendments and remarks, filed 12/10/2020, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Request for Interview
Applicant’s request for an interview with the examiner (and the examiner’s SPE) prior to the issuance of this Office Action in response to the RCE, filed 12/10/2021, is noted. In response, MPEP 713.01 is clear that “An interview should be had only when the nature of the case is such that the interview could serve to develop and clarify specific issues and lead to a mutual understanding between the examiner and the applicant, and thereby advance the prosecution of the application.” In this case, because the amended claims have already been filed, conducting an interview before the examiner has had a chance to actually examine these claims does not serve to advance prosecution.
With regards to applicant’s request that a SPE be present during the interview, it is noted that the examiner is a primary examiner with full signatory authority and sole discretion of allowability. Occasionally, SPEs are brought in during an interview, e.g. for helping to resolve an impasse around specific claim limitations. However, this is typically done at the primary examiner's discretion and is not provided to applicant as a matter of right. For the above reasons, applicant’s requests are denied. 
Status of Claims
Claims 1-10, 12-21, and 24-25 are under examination. 
Claims 22-23 are withdrawn. Claim 11 is cancelled.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The instant application is a divisional of, and claims priority to, Non-provisional Application 12/421,124, filed on April 9, 2009, which claims the benefit of priority to Provisional Application No. 61/043,693, filed April 9, 2008. 
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 12-21, and 24-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and ‘as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355).
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Analysis 
Applying the Revised Guidance to the claimed invention, the examiner has determined that the instantly rejected claims are directed to patent-ineligible subject matter. Because the same issues are present in each of the claims, the examiner has focused his consideration on representative claim(s) 1. The same analysis applied to the representative claim(s) also applies to the other rejected claims. 
A. Guidance Step 2A, Prong 1
The Revised Guidance instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The Revised Guidance identifies three judicially-excepted groupings identified by the courts as abstract ideas: (1) mathematical concepts, (2) certain methods of organizing human behavior such as fundamental economic practices, and (3) mental processes. In this case, the claimed invention includes the following steps: 
 (d) defining a minimum peak height; (e) defining a minimum peak height ratio; (f) selecting at least one reference sample; (g) calculating a total sum of all the relative fluorescent units at the first locus; 
(h) processing the quantitative allele peak data using a machine to produce individual DNA profiles from the DNA mixture using a proportionate allele sharing method, comprising: 
1) keeping the peak height ratio at the first locus at 1, while maintaining the minimum peak height; 2) sharing  a shared common allele at the first locus in the same proportion as a non-common allele, while maintaining the minimum peak height; 
3) maintaining the minimum peak height defined in step (d) is across all alleles at the first locus;  Application No. 14/937,228Docket No.: 200563-0046-00-US-597209 Amendment dated April 16, 2020Page 3 Reply to Office Action of January 17, 2020 
4) calculating a proportion of each allele combination at the first locus to the sum calculated at step (g); 
5) calculating the peak height ratio for each allele combination at the first locus; 
 (i) limiting allele combinations presented after the processing step by applying the at least one reference sample from step (f) resulting in a first output; (j) limiting allele combination presented in the first output by applying the parameters defined in steps (c), (d) and (e) resulting in a second output; 
(k) allowing a user to consider one or more alleles extraneous to the calculation; 
(l) resolving the DNA mixture at the first locus into genotype profiles for the at least three individuals; 
(m) repeating the steps (c) and (g) through (l) for a second locus; 
 (n) associating the genotype profiles to the at least three individuals, wherein the at least three individuals from the DNA mixture are identified.
(p) searching a database…for a match for at least one of the identified individuals from the DNA mixture.
98 
In this case, the above steps are not limited to any particular operations for achieving the claimed results and therefore amount to acts of observation or evaluation that fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. The recitation of a database in this claim does not negate the mental nature of these limitations because the claim here merely uses it as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Contrast this with Example 38, of the 2019 Revised Patent Subject Matter Eligibility Guidance, where one cannot possibly generate a random value using a pseudo-random number generator in one’s mind 
The calculating steps are also interpreted as mathematical calculations and/or relationships because they necessarily require performing calculations when read in light of applicant’s own specification. See e.g. [0018, 0147]. See also Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. The searching step is directed to organizing data via mathematical comparison, and therefore also encompasses a mathematical relationship as well as certain methods of organizing human behavior. For these reasons, the above steps are clearly abstract ideas. [Step 2A, Prong 1: YES]
B. Guidance Step 2A, Prong 2
Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  Besides the abstract idea, the claim(s) recite the following additional steps/elements:
 (a) obtaining a quantitative allele peak data for alleles present at a first locus in a DNA mixture comprising DNA of the at least three individuals via an amplification reaction; 
(b) detecting the alleles present at the first locus after the amplification reaction; (c) defining a minimum contributor proportion; 
6) presenting the processed quantitative allele peak data in a machine readable form, wherein the processed data comprises allele combinations; 
 (m) repeating the steps (a) (b)… for a second locus; 
(o) identifying the at least three individuals from the DNA mixture;

With regards to the generically recited obtaining, detecting, and repeating steps, these acts merely provide data for use by the abstract idea (i.e. pre-solution activity) and are recited at a high level of generality. Therefore, they amount to insignificant extra-solution activity and are not indicative of an integration into a practical application. See MPEP 2106.05(g).

With regards to the generically recited identifying step, this act recites only the idea of a solution or outcome and fails to recite details of how a solution to a problem is accomplished. Therefore, this step does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it" in a computer. See MPEP 2106.05(f). 
With regards to the claimed machine and database, these are recited at a high level of generality and thus can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. In addition, “generic computer components such as a computer and database do not satisfy the inventive concept requirement.”  See MPEP 2106.05(h).  Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. 

 C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
 As discussed above, the above non-abstract steps do not integrate the judicial exception into a practical application. The examiner takes official notice that methods for searching a database comprising known genotype profiles for a match were routine and conventional in the art. Applicant’s own specification further discloses that methods for performing PCR amplification, detecting alleles, and collecting quantitative allelic peak data were well known in the art [0004, 0014-16, 0024]. A review of the prior art also teaches that methods for resolving DNA mixture using DNA from three or more contributors was routine and conventional in the art. For example, Egeland et al. (Int J 
With regards to the claimed machine and machine readable form, as explained with respect to Step 2A Prong Two, these limitations are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Furthermore, the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Even when considered in combination, these additional steps/elements represent insignificant extra-solution activity and mere instructions to apply an exception, which cannot provide an inventive concept [Step 2B: NO]. The claim is not eligible. 
Dependent claims 2-10, 12-21, and 24-25 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons.  
Claims 2, 3, 8-10, 12-16 fall into the category of insignificant extra-solution activity or are merely nominal or tangential additions to the claim (i.e. different types of data). Therefore, these claims are not indicative of an integration into a practical application for reasons discussed above. See MPEP 2106.05(g). The claimed subject matter does not effect a particular treatment.  Claims 4-7, 17-21, 24-25 further limit the specificity of the abstract idea and therefore fail to rise to the level of “significantly more” than the judicial exception because these limitations are also a part of the judicial exception, i.e. it is still directed to mathematical concepts and/or algorithmic subject matter. Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to 


Response to Arguments
Applicant’s arguments, filed 12/10/2021, have been fully considered but are not persuasive for the following reasons. 
Applicant argues that the claims provide a clear technological improvement in the field of forensic science (namely a novel, efficient, and accurate method of resolving a mixed DNA sample comprising DNA of at least three individuals) and has also provided a declaration, filed 05/21/2020, to support this assertion. Applicant additionally argues that the Office Action alleged that methods of resolving DNA mixtures comprising DNA of three or more individuals were routine and conventional in the art. 
In response, applicant appears to have a misunderstanding of the Step 2A (Prong 1) analysis, which requires identifying the judicial exception, the Step 2A (Prong 2) eligibility analysis, which requires examiners to evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception, and the Step 2B analysis, which requires examiner to determine if the steps and/or elements appended to the judicial exception are sufficient to amount to significantly more than the judicial exception(s). 
In this case, the “resolving” step was interpreted as part of the judicial exception and therefore was analyzed under the Step 2A (Prong 1) analysis. Therefore, to the extent that applicant is arguing that resolving step provides the inventive concept, this argument is not persuasive because the asserted improvement to the technology appears to be the judicial exception itself and because “[i]t has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.” BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”).

With respect to applicant’s arguments regarding the cited prior art of Egeland, Wang, and Perlin, applicant’s arguments regarding Wang are moot as this reference is no longer relied upon. That being said, the Egeland and Perlin references were only cited as supporting evidence that methods for performing PCR amplification using DNA from three or more contributors, detecting alleles, presenting quantitative allele peak data, and searching a database for a match (i.e. the non-abstract steps) did not amount to significantly more than the judicial exception. Despite applicant’s arguments to the contrary, the examiner maintains that Egeland indeed teaches using DNA mixtures from up to 5 contributors and shows that with 1, 2 or 3 contributors, the correct classification rate is 75% or higher) and Perlin teaches methods of DNA mixture analysis that includes using an arbitrary “J” number of contributors [0070, 0088-89]. Applicant’s own specification further discloses that methods for performing PCR amplification, detecting alleles, and presenting quantitative allelic peak data were well known in the art [0004, 0014-16, 0024]. As such, contrary to applicant’s assertions and the cited declaration, the use of DNA mixture data from three or more individuals appears to have been routinely encountered in forensic analysis and methods for analyzing such data were also known (even if they were not as effective or efficient as the claimed method). When considering the claims as a whole, the non-abstract steps recited in addition to the abstract idea amount to nothing more than insignificant extra-solution activity and/or instructions to 
Moreover, other than the use of mixture data from “three or more individuals”, applicant does not elaborate as to how, or in what manner, claim 1 recites “a specific technological solution” (outside of the abstract idea), but merely references claim limitations recited at a high-level of generality. For example, the first two steps are directed to obtaining allelic peak data from a DNA mixture comprising DNA of at least three individuals, and detecting alleles present at the first locus. These steps are nothing more than data gathering, which, “cannot make an otherwise non-statutory claim statutory.” In re Grams, 888 F.2d 835, 840 (Fed. Cir. 1989). The remaining limitations also contain similarly generic or general terms without any specific means for achieving the claimed functions. Thus, applicant’s contention that claim 1 recites “a specific technological solution” is not persuasive, especially when, claim 1 does not even recite a specific mathematical or computational techniques for achieving intended result (not that that would necessarily matter in the present situation). As discussed above, it is again noted for the record that “[t]he different use of a mathematical calculation, even one that yields different or better results, does not render patent eligible subject matter.” See Board of Trustees of Leland Stanford Junior University, 991 F.3d 1245, 1251 (Fed. Cir. 2021). In summary, after careful consideration of applicant’s arguments and the declaration, this does not constitute a technological improvement to computer capabilities or improve existing technology, and also does not result in an “unconventional technological solution to a technical problem” because the claim relies upon routine and conventional data collection steps in combination with “novel” abstract idea steps for deconvolving DNA mixture data. The novelty of the abstract idea is not sufficient to establish a practical application. 
Applicant argues that the claims should be patent eligible in view of Example 37 of the 2019 Guidance. In response, Example 37 is directed to a method of rearranging icons on a graphical user interface (GUI) of a computer system and is directed to an entirely different fact pattern. Therefore, this example is not informative with respect to the 

Claim rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10, 12-21, and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim(s) 1 is/are also rejected due to said dependency. 
Claim 1 recites (in step k) “allowing a user to consider one or more alleles extraneous to the calculation.” This phrase is problematic for two reasons. (1) It is unclear what “the calculation” is referring to because the claim previous recites at least two different calculations (e.g. step g, step 4, and step 5). (2) It is unclear what limiting effect is intended by this limitation because the term “considered” can be broadly interpreted as merely looking at information (and then doing nothing). In such cases, this step would generally interpreted as “optional”, and thus does not narrow the claim because they can be omitted. In each case, clarification is requested via amendment.
Claim 1 recites (in step m) “repeating the steps (a) and (g) through (l) for a second locus”. In this case, it is unclear what limiting effect is intended by “steps (a) and (g) through (l)”, which confusingly encompasses both steps (a) though (l) and (g) through (l). Clarification is requested via amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.       Determining the scope and contents of the prior art.
2.       Ascertaining the differences between the prior art and the claims at issue.
3.       Resolving the level of ordinary skill in the pertinent art.
4.       Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following rejections are newly applied after an updated review of the prior art and further consideration of applicant’s amendments.
Claims 1-10, 12-20, and 24-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al. (US 7,162,372; filed: Oct. 8, 2002), in view of Curran et al. (J Forensic Sci., 1999;44(5):987–995).
Wang teaches a method for resolving DNA mixtures. Regarding claim(s) 1, Wang teaches obtaining quantitative allele peak data for alleles present at a first locus using a Genetic Analyzer system; sizing the detected allele signals, and calculating peak heights and area under each peak [Col. 7 and 8, Figures 2 and 3]. Wang teaches quantitative allele peak data that are measurements of optical densities (ref. claim 4), which reads on relative fluorescence units, and determining the total number of alleles calculating all the true peaks in the electropherogram at a particular locus [Example 3A, Example 8A, and Figure 24; Figure 2 and 3], which  makes obvious the step of calculating a total sum of relative fluorescent unit since one of ordinary skill in the art would recognize that methods for visualizing alleles is performing using electropherogram (EPG) uses optical units for graphically representing the data.
Wang does not specifically teach the claimed keeping, sharing, and maintaining steps. However, Wang makes obvious these limitations by determining peak heights and normalization peak ratios such that they are equal to 1 or not [col. 17, Example 3A, and Figure 11], which teaches determining peak ratios at the first locus equal to 1 and reads on maintaining minimum height across all alleles (in the case where a minimum height is 1), and by teaching that some alleles may be shared by each of the contributors [Example 1, Example 3A, and Figure 6]. 

Wang teaches allowing a client on the network to access the claimed method/system and to analyze DNA mixture data and results [Col. 9]. Wang also teaches contributors with no shared alleles (col. 2), which suggests considering extraneous alleles. Wang teaches comparing the genotype profiles selected with a reference profile to validate the genotype profile choices made [Example 3D]; and associating genotype profiles with two individuals from the DNA mixture [Example 4, Table 4].
Wang teaches that the top-ranked DNA profiles can be used to check against the profile of a suspect or be used to search for a matching profile in a DNA database [Abstract, Col. 1, Col. 9, Col. 10]. 
Wang does not specifically teach performing the above method using a DNA mixture of at least three individuals, as claimed. 
However, Curran teaches methods for interpreting DNA mixtures in samples with four contributors using a probability-based techniques that include likelihood ratios [see page 987, col. 2 through page 988, col. 2] and hypothesis teaching [pages 988-992].
Therefore, it would have been obvious to someone of ordinary skill in the art at the time of the instant invention to have modified the method of Wang by using a DNA mixture of at least three individuals, as taught by Curran, since Wang suggests that mixtures comprising DNA from three or more people are common in the forensic art [Example 1] and since the mathematical tools for analyzing such mixtures were readily available in the art. The motivation would be to provide a more robust tool for forensic analysis in cases where more than two subjects are involved. 

Regarding claims 8-10, Wang teaches outputting graphs and profile summaries [Figures 5, 6, 12-15]. Regarding claim 12, Wang teaches STRs [ref. claim 9]. Regarding claim 13 and 14, Wang teaches the first locus is selected from the group consisting of CSF1PO, FGA, TH01, TPOX, VWA, D3S1358, D5S818, D7S820, D8S1179, D13S317, D16S539, D18S51, and D21S11 [ref. claim 20] and CSF1PO, FGA, TH01, TPOX, VWA, D3S1358, D5S818, D7S820, D8S1179, D13S317, D16S539, D18S51, and D21S11 [ref. claim 10]. Regarding claims 15-17, Wang teaches known methods for comparing the known genotype to respective profiles and comparing known genotypes profiles to respective genotype profiles, as discussed above [Col. 1, lines 35-bottom and ref. claims 11, 12, and 13]. Regarding claims 18-20, Wang teaches searching for matching profiles in a DNA database including CODIS [Col. 1, Col. 9, Col. 10, and ref. claims 11, 12, 13, 17]. Regarding claims 24 and 25, Curran teaches resolving a DNA mixture of four individuals, as discussed above, and Wang teaches methods for correcting stutter, as discussed above. 
For these reasons, the claimed invention as a whole does not recite any new element, new function, or unpredictable result, and would have been prima facie obvious at the time it was made.

Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al. (US 7,162,372; filed: Oct. 8, 2002), in view of Curran et al. (J Forensic Sci., 1999;44(5):987–995), as applied to claims 1-10, 12-20, and 24-25, above, and further in view of Balding et al. (Genetica, 96: 3-12, 1995).
Wang and Curran make obvious a method and program for resolving a mixture comprising DNA of three or more individuals into genotype profiles, as set forth above.

Balding teaches a method for investigating identity at multi-allelic loci using upper and lower boundary conditions (i.e. between 0 and 1). See Abstract and page 10, col. 2. 
Therefore, it would have been obvious to someone of ordinary skill in the art at the time of the instant invention to have modified the method made obvious by Wang and Curran by calculating an upper and lower boundary condition at the first locus of a three-person mixture and eliminating allele combinations that do not meet these conditions, as taught by Balding, since one of skill in the art would have recognized such mathematical techniques are beneficial for accounting for bias in genetic typing systems, as suggested by Balding (Section 4.3 and Abstract). One skilled in the art could have expected that the above teachings could have been combined since both techniques are applied to allelic data. The combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. For these reasons, the instant claims do not recite any new element or new function or unpredictable result.
Wang, Curran, and Balding do not specifically teach eliminating allele combinations at the first locus that do not meet these conditions. However, this limitation would have been obvious since one of skill in the art would recognize that the point of using boundary criteria is to impose restraints on the data, which effectively eliminates allelic data outside the boundary condition.  
For these reasons, the claimed invention as a whole does not recite any new element, new function, or unpredictable result, and would have been prima facie obvious at the time it was made.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bill et al. (Forensic Science International, 2005, 148: 181–189), which teaches a method and program (PENDULUM) for resolving a DNA mixture into genotype profiles (Abstract).

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PABLO S WHALEY/Primary Examiner, Art Unit 3619